Citation Nr: 0127194	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  00-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death, and to Dependency and Indemnity 
Compensation under the provisions of section 1318, Title 
38, United States Code.

2. Entitlement to Dependent's Education Assistance under the 
provisions of Title 38, United States Code, Chapter 35. 

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the St. 
Louis, Missouri,  Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal has been certified for review as including the 
appellant's claimed entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C. § 1318.  
However, effective August 23, 2001, a stay was imposed on the 
processing of appeals involving such claims where the veteran 
was not rated as totally disabled for a continuous period of 
at least ten years prior to death, or at least five years 
from the veteran's release from active duty.  Chairman's 
Memorandum No. 01-01-17 (Aug. 23, 2001); see National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  

The Board finds that the evidence of record is presently 
sufficient to review the appellant's entitlement to service 
connection for the cause of death of the veteran, and the 
claim under 38 U.S.C. § 1318 is not inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (A claim 
is inextricably intertwined only if VA would have to 
reexamine the merits of any other claim that has been denied 
by the Board, or the appellate courts, which is pending on 
appeal pursuant to the same action).  See generally Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992) (The prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).  Upon lifting of 
the stay, the appellant's claimed entitlement under 38 U.S.C. 
§ 1318 will be reviewed by the Board.    


FINDINGS OF FACT

1. At the time of his death in March 1999, the veteran was in 
receipt of service connection for post-traumatic stress 
disorder, rated as 100 percent disabling.  

2. The veteran's post-traumatic stress disorder was a 
contributory cause of his March 1999 death.  


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
veteran's death have been met. 38 U.S.C.A. §§ 1103, 1310 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.312 (2001).  

2. The requirements for entitlement to basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35 are met. 38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 
C.F.R. § 3.807 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preface

The appellant seeks service connection for the cause of death 
of the veteran, entitling her to Dependency and Indemnity 
Compensation and eligibility for Dependents' Educational 
Assistance.  The record reflects that the veteran was shot 
and killed by police officers in March 1999.  The appellant 
contends that the immediate circumstances leading up to the 
veteran's death were caused by his service-connected 
psychiatric disorder; that his death should therefore be 
found to be service connected, and that she should therefore 
be entitled to Dependents' Educational Assistance.  

In the interest of clarity, the Board will first review the 
pertinent evidence of record as it applies to both claims.  
The Board will then proceed to review and analyze the claims 
in light of applicable law.  


Factual Background

The veteran served in Vietnam, and was the recipient of the 
Bronze Star Medal, among other decorations.  He was in 
receipt of service connection for post-traumatic stress 
disorder (PTSD), which was evaluated as 100 percent 
disabling.  Service connection was also in effect for 
tinnitus and for bilateral hearing loss, rated as 10 and zero 
percent disabling, respectively.

Of record is a police report regarding the circumstances of 
the veteran's death in  March 1999.  It reflects that at 
approximately 7:00 p.m. on the date of the incident, police 
officers were dispatched to the veteran's home after 
receiving an emergency call from the veteran's daughter, L.P.  
It was reported that L.P. had informed authorities that the 
veteran was "chasing [the appellant] with a gun and was 
threatening to kill her," and that L.P. had informed the 
dispatching office that the veteran was a "Viet Nam veteran 
and needed to be approached calmly."  

The police report further reflects officers arrived at the 
veteran's home  approximately 15 minutes after receiving 
L.P.'s call.  They were met by the appellant who informed the 
officers that the veteran had a gun, and that a neighbor 
(later identified as R.G.C.) was with the veteran.  The 
report reflects that while the appellant attempted to stop 
the officers from entering the house, they were obligated to 
do so under state domestic violence prevention laws.  The 
officers reported that as they approached the house, they 
observed through a window an individual who appeared to be 
talking to someone in an interior room, and that as the 
officers entered the house, they were met by R.G.C.  He 
informed the officers that he had taken a firearm from the 
veteran, and that the veteran had "calmed down."  Although 
R.G.C. asked the officers not to enter the home, the officers 
reported that they informed R.G.C. of the requirement to make 
contact with the veteran, and proceeded into the residence.

The officers reported that as they proceeded through the 
house, the veteran emerged from a bedroom and was observed to 
be "pulling something" from his right side, and shouting an 
obscenity inquiring of the officers' presence.  One of the 
officers reported that he believed that the unknown object 
was a firearm, and shot the veteran in the chest.  The 
unknown object was later found to be a knife.  Through 
clinical testing, it was ascertained that the veteran had 
consumed both alcohol and morphine.  

The appellant testified before the undersigned at a September 
2001 Travel Board hearing.  In substance, she stated that on 
the date of his death, the veteran had attended VA 
psychiatric counseling.  Later that evening, as the couple 
was eating dinner, the veteran experienced a flashback of his 
Vietnam military service.  She related that this had occurred 
many times previously, and that although the veteran had 
never threatened her, he had made suicidal gestures while 
having earlier flashbacks.  She stated that although she was 
always able to help return the veteran to reality by assuming 
the part of a commanding officer, she was unable to do on the 
evening of his death.  The appellant related that eventually, 
the veteran procured a firearm and ammunition, loaded the 
weapon and went to his bedroom.  Upon observing these events, 
the appellant stated that she went to the home of her 
neighbor, R.G.C., who in turn proceeded to the veteran's 
home.         

The appellant also related that at some point prior to her 
departure for the home of R.G.C., she had informed the 
veteran that she was planning to spend the evening with the 
couple's daughter, L.P.  She stated that she called L.P. to 
inform her that she would be coming to her home, but that she 
(the appellant) did not call police or request medical 
assistance.  

The appellant stated that on the evening of his death, the 
veteran did not appear intoxicated or under the influence of 
drugs, and that he had stopped drinking approximately 21/2 
years previously.  The appellant stated that when the veteran 
was shot, she was approximately 10 feet from the veteran and 
in a position to observe the occurrences inside the home, and 
the veteran's only gesture was to hold the inside of the door 
frame when the police arrived.  She stated that the veteran 
had calmed down by the time the police arrived, and that the 
veteran had not then or ever threatened her.      

The appellant's account of the incident is substantially 
reiterated in her Substantive Appeal.  

R.G.C.'s account differs from that of the appellant and the 
police in several particulars.  In a September 2001 
statement, he reported that after being contacted by the 
appellant at approximately 7:00 p.m., he entered the 
veteran's home and was immediately recognized by the veteran.  
R.G.C. stated that he and the veteran spoke for approximately 
40 minutes prior to the arrival of the police.  He also 
reported that  the police shot the veteran as soon as he 
appeared in the bedroom doorway, without words being 
exchanged between the veteran and the police, and the veteran 
"did nothing to excite the policemen."      

Medical records contained in the veteran's claims folder 
indicate progressively worsening psychiatric symptoms.  In a 
May 1992 VA examination, it was noted that the veteran 
reported suicidal ideation, nightly flashbacks, and startle 
responses to the extent of striking others that touched him, 
when he was previously unaware of their presence.         


Analyses

Entitlement to service connection for the cause of the 
veteran's death and Dependency and Indemnity Compensation:

When any veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse is entitled to 
dependency and indemnity compensation. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  To establish service connection for the 
cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them. Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Where veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) it was observed that "a [claimant] need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
Gilbert at 53.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Having reviewed the evidence of record, the Board is of the 
opinion that a state of relative equipoise has been reached 
in this case, and the benefit of the doubt rule will 
therefore be applied.  See Alemany at 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

Although the evidence of record is in dispute as to several 
particulars, it is consistent and uncontroverted in several 
salient facts that are relevant to the provisions enumerated 
in 38 C.F.R. § 3.312:

1.  On the evening of his death, the veteran experienced 
a flashback of his Vietnam experiences, consistent with 
service-connected PTSD, which in turn was evaluated as 
100 percent disabling approximating "total occupational 
and social impairment," and comprised of symptoms 
including gross impairment in thought processes, 
persistent delusions, and persistent danger of hurting 
self or others.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 and General Rating Formula for Psychoneurotic 
Disorders (2000); compare 38 C.F.R. Part 4, Diagnostic 
Code 9411 and General Rating Formula for Psychoneurotic 
Disorders (1996) (Indicating the assignment of a 100 
percent rating to be appropriate where the symptoms 
approximated results of  "virtual isolation in the 
community," with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, associated 
with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy);

2.  As a result of the flashback, law enforcement 
authorities were called and responded to the veteran's 
home; were previously informed that the veteran was in 
possession of a loaded firearm, and were of the belief 
that the veteran presented a danger to others;

3.  A law enforcement officer shot and killed the 
veteran within a short while after the veteran 
experienced a flashback.   

As is noted above, service connection for the cause of a 
veteran's death may be granted upon a finding that the 
service-connected disorder had a causal connection to the 
veteran's demise - it must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  

In this matter, it cannot be doubted from the uncontroverted 
facts of record that the veteran's PTSD so aided or lent 
assistance to the production of his death.  The evidence 
suggests that the flashback experienced by the veteran on the 
evening in question generated a chain of events occurring in 
quick proximity that resulted in the veteran being shot by 
police officers.  Stated alternatively, the veteran's PTSD, 
in combination with other factors, was a contributory cause 
of his death within the meaning of 38 C.F.R. § 3.312(c).      

To be certain, there is evidence that countervails such a 
finding, but in the Board's view it does not serve to remove 
the evidence from a state of relative balance.  Paradoxically 
in this respect, the accounts of the appellant and R.G.C. are 
against the appellant's claim.  In their whole, they suggest 
that the veteran was not under the influence of PTSD at the 
time the police arrived, and that the police were the sole 
agents of the veteran's death.  However, the Board accords no 
credibility to R.G.C.'s account that he and the veteran 
conversed for approximately 40 minutes prior to the arrival 
of the police.  The police report clearly indicates, and the 
exigent circumstances of the event abundantly support, 
finding that the police arrived at the veteran's home 
approximately 15 minutes after L.P. called for emergency 
assistance.  With such a marked limitation of time between 
the arrival of R.G.C. and the arrival of the police at the 
veteran's home, whatever lucidity may have returned to the 
veteran could likely have been fleeting.    

Moreover, the police report indicating that the veteran 
approached them in a threatening manner and may have been 
drawing a knife from his side is accorded greater probative 
value than the accounts of the appellant and R.G.C., as it 
was prepared and authenticated by personnel charged with the 
official duties to report such events.  See, e.g., Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); Flynn v. Brown, 6 Vet. 
App. 500, 503 (1994) (In tandem, observing that although 
formal rules of evidence do not apply in VA administrative 
proceedings, traditional notions of the admissibility of 
evidence may be used in the evaluation of the merits of 
claims).          

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

Given the Board's finding that a state of evidentiary 
equipoise has been reached, mandating that the benefit of the 
doubt be accorded to the appellant, no further development 
under the VCAA is warranted.   

Entitlement to Dependent's Educational Assistance: 

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must, in pertinent part, have died of a service-
connected disability, or the veteran must have had a service-
connected disability which produced total disability 
permanent in nature and died while a disability was so 
evaluated. See 38 U.S.C.A. § 3501(a)(1)(B)(D); 38 C.F.R. 
§ 21.3021(a)(2). 

By this decision, the veteran is shown to have died of a 
service-connected disability, and the appellant therefore 
satisfies the threshold requirements for educational 
assistance under Chapter 35, Title 38, United States Code.  
Her appeal for this benefit must therefore be granted.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.

Payment of Survivors' and Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code is granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

